Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 1, 2021

                                        No. 04-21-00223-CV

                            IN THE INTEREST OF A.G., A CHILD,

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA02472
                               John D. Gabriel Jr., Judge Presiding

                                           ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant S.G. and
S.A.’s parental rights. This appeal is required to be brought to final disposition within 180 days
of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2.

        The trial court signed an order of termination on May 6, 2021. Appellant S.G. and S.A.’s
briefs were due on June 29, 2021. On June 29, 2021, appellant S.G. and S.A. timely filed a joint
motion requesting an extension of time to file appellants’ briefs to ten days after the filing of a
supplemental clerk’s record containing a Nunc Pro Tunc Final Order of Termination. Appellants
represent to this court that the trial court’s order of termination contained clerical errors requiring
correction. It appears from the motion that the trial court has not signed a Nunc Pro Tunc Final
Order of Termination; rather, the parties apparently intend to draft and circulate one for entry.

        We ORDER appellants to take all actions necessary to cause the clerk to file a
supplemental clerk’s record containing a corrected order no later than July 21, 2021. If a
supplemental record containing a corrected order is filed on or before July 21, 2021, appellants’
briefs are due no later than ten days from the date the supplemental record containing a
corrected order is filed. If a supplemental record containing a corrected order is not filed on or
before July 21, 2021, the parties are ordered to show cause no later than August 2, 2021 why
this appeal should not be dismissed.




                                                       _________________________________
                                                       Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court